Citation Nr: 0418177	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to October 1945.

The appeal with respect to the veteran's claim for 
entitlement to service connection for a back disorder comes 
before the Board of Veterans' Appeals (Board) from a July 
2002 rating decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied that issue.  

The Board notes that the veteran's August 2002 notice of 
disagreement to the July 2002 RO decision also included a new 
claim for entitlement to service connection for frozen feet.  
The RO issued a duty to assist letter dated in September 2002 
regarding the veteran's service connection claim for frozen 
feet, however, no further adjudicative action was undertaken.  
This issue is now referred to the RO for the appropriate 
action.  

The appellant offered testimony before the undersigned at a 
hearing held in March 2003.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



REMAND

The veteran testified that he served on active duty in World 
War II, in Germany during the winter of 1944.  A review of 
the veteran's DD 214 reflects his period of foreign service 
from May 1944 to September 1945 and his receipt of the 
European African Middle Eastern Service Medal with four 
Bronze Stars.  

The veteran testified that he injured his back loading one-
ton trailers.  The veteran reported receiving medical 
treatment from a field doctor for his back injury that 
involved placement under a heat lamp.  He also testified that 
he self-treated his back condition by use of a back support 
belt.

Following his military discharge in 1945, the veteran stated 
that he sought medical treatment for his continuing back 
problems at the Memphis VA hospital in 1961.  The veteran 
also stated that he sought occasional VA treatment for his 
back until 1962 but received no relief from his pain.  The 
veteran reported a 16-year career in construction and coal 
mining, however, he attributed his back problems to his in-
service injury.  

The veteran reported no current treatment for his back pain, 
but testified that he experienced back difficulties since 
service and that he received past treatment for his back 
condition from two private physicians.  The veteran reported 
that his back disability was manifested by constant pain, 
limitation of motion, use of a cane, and radicular pain into 
the lower extremities.  

The Board notes that private medical records from the 
veteran's treating physician dated in December and August 
2001 reflect the veteran's complaints of back pain and the 
physician's assessment of backache and degenerative joint 
disease.  

In this case, the Board finds that further development is 
necessary in order to fairly decide the veteran's claim.  

The veteran reported receiving medical treatment for his back 
and other ailments from a general practitioner for a 15-year 
period.  While some private medical records have been 
associated with the veteran's claims file, the RO should 
clarify whether any outstanding private treatment records 
exist, and if so, the RO should take the appropriate action 
to associate those records with the veteran's claims folder.  
VA is required to seek all relevant treatment records.  
38 U.S.C.A. § 5103A (West 2002).  
.  
Also, the veteran testified to receiving medical treatment 
from a VA Medical Center (VAMC) in 1961.  Further, in a 
November 2001 statement in support of claim (VA Form 21-
4138), the veteran reported ongoing medical treatment at the 
Birmingham VA Medical Center (VAMC).  Based on a review of 
the record, it does not appear that those medical records 
have been associated with the veteran's claims folder.  VA 
Medical records are considered to be in constructive 
possession of VA and the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, upon remand, the RO should 
obtain all VA treatment records pertaining to the veteran's 
back disorder.   

Finally, the veteran offered testimony of an in-service back 
injury with continuity of symptomatology, manifested by back 
pain and limitation of motion, since service.  Also, it has 
been shown that he has a current diagnosis of a back 
disorder.  However, there is no medical opinion as to whether 
the veteran has back disorder due to any event in service.  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  Request the veteran to provide a list 
of the names and addresses of all VA and 
non-VA doctors and medical care facilities 
(hospitals, HMOs, etc.) that have treated 
the veteran for a back condition from his 
separation from service to the present, to 
include the private doctors mentioned in 
the veteran's March 2003 hearing 
transcript.  The veteran should be 
provided with release forms and ask that a 
copy be signed and returned for each 
health care provider identified.  

When the veteran responds, the RO should 
obtain records from each health care 
provider the appellant identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran of 
the records that we were unable to obtain, 
including what efforts were made to obtain 
them.  Also, inform the veteran that VA 
will proceed to decide his appeal without 
these records unless he is able to submit 
them.  An appropriate period of time 
within which to respond should be 
afforded.  

2.  Request the veteran's medical records 
that pertain to treatment of any back 
condition from the Memphis VAMC for the 
period from 1960 to 1963 and from the 
Birmingham VAMC for the period from 1996 
to the present.    

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the an orthopedic examination.  
Send the claims folder to the examiner for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
a current back disability that is related 
to an in-service back injury.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

4.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim.  If the 
benefit sought continues to be denied, 
issue a supplemental statement of the 
case.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




